UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1116


KWAME GYAMFI,

                Plaintiff - Appellant,

          v.

WELLS-FARGO-WACHOVIA BANK; WELLS FARGO BANK, CORP,

                Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-03001-DKC)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ and DUNCAN, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Kwame Gyamfi, Appellant Pro        Se.   Robert A. Gaumont, WOMBLE
CARLYLE SANDRIDGE & RICE,          PLLC, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46)d) (2006).
PER CURIAM:

           Kwame   Gyamfi        appeals     the     district    court’s      orders

denying      his   motion        for    a     default      judgment,       denying

reconsideration of that order, and dismissing his claims filed

under the Bank Secrecy Act, the United States Patriot Act, and

the Right to Financial Privacy Act.                We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                  Gyamfi v. Wells-Fargo-

Wachovia   Bank,   No.    8:09-cv-03001-DKC          (D.   Md.   Mar.    8,   2010,

June 15, 2010, Dec. 14, 2010, & Jan. 31, 2011).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials      before    the    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2